                                                                                 1/22/2020
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


GARY LEE OSTERMILLER,                          CV 19-140-BLG-SPW-TJC

                    Plaintiff,                 ORDER GRANTING
                                               DEFENDANTS’ UNOPPOSED
vs.                                            MOTION TO ALLOW
                                               ATTENDANCE AT
C.R. ENGLAND, INC., and ANDREW                 PRELIMINARY PRETRIAL
CHASE LININGER,                                CONFERENCE BY
                                               TELEPHONE
                    Defendants.




      Defendants have filed an unopposed motion to allow counsel to appear at the

Preliminary Pretrial Conference by telephone. (Doc. 12.) Good cause appearing,

IT IS HEREBY ORDERED that Defendants’ motion is GRANTED.

      Accordingly, Defendants’ counsel may appear by telephone at the February

4, 2020 Preliminary Pretrial Conference. Counsel shall use the Court’s

conferencing system to participate in the Conference:

      1.    Dial 1-877-848-7030
      2.    Enter Access Code 5492555 #

      DATED this 22nd day of January, 2020.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
